UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 4175 DREYFUS CASH MANAGEMENT (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 7/31/12 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Contents The Funds Letter to Shareholders (Taxable) 3 Letter to Shareholders (Tax Exempt) 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statements of Investments 11 Statements of Assets and Liabilities 52 Statements of Operations 55 Statements of Changes in Net Assets 57 Financial Highlights 62 Notes to Financial Statements 73 Information About the Renewal of Each Fund’s Management Agreement 82 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Dreyfus Cash Management Funds The Funds LETTER TO SHAREHOLDERS Dear Shareholders: This semiannual report for Dreyfus Cash Management Funds (Taxable) covers the six-month period ended July 31, 2012. Over the reporting period, these five taxable funds produced the following annualized yields and, taking into account the effects of compounding, the following annualized effective yields: Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Cash Management Institutional Shares 0.10 0.10 Investor Shares 0.00 0.00 Administrative Shares 0.01 0.01 Participant Shares 0.00 0.00 Agency Shares 0.03 0.03 Dreyfus Government Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Government Prime Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Treasury & Agency Cash Management Institutional Shares 0.01 0.01 Investor Shares 0.01 0.01 Administrative Shares 0.01 0.01 Participant Shares 0.01 0.01 Service Shares 0.01 0.01 Select Shares 0.01 0.01 Agency Shares 0.01 0.01 Premier Shares 0.01 0.01 Dreyfus Treasury Prime Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Yields of money market instruments remained near historical lows over the reporting period as the Federal Reserve Board (the “Fed”) left short-term interest rates unchanged in a range between 0% and 0.25% amid erratic economic growth. Economic Recovery Sputtered in the Spring The U.S. unemployment rate had declined to 8.3% with a net gain of 243,000 jobs, and manufacturing activity had accelerated in the weeks just prior to the start of the reporting period, signaling that an economic recovery was gaining traction. In February 2012, the private sector added another 233,000 jobs and the unemployment rate held steady. What’s more, retail and food service sales climbed 1.1%, which many saw as a promising sign for a domestic economy fueled mainly by consumers. The recovery appeared to continue in March. Despite a decrease to 120,000 new jobs created during the month, the unemployment rate inched lower to 8.2%.The manufacturing and service sectors expanded for the 32nd and 27th consecutive months, respectively. However, gasoline prices surged higher in March, contributing to a modest decline in consumer confidence. The expansion of the U.S. economy appeared to moderate in April amid mixed economic data. Only 77,000 jobs were added to the labor force during the month, but the unemployment rate dipped slightly to 8.1%, its lowest reading in more than three years. Manufacturing activity continued to increase, while the service sector posted relatively sluggish growth. It later was announced that U.S. GDP growth slowed to a 2.0% annualized rate over the first quarter of 2011, primarily due to significant cuts in government spending. May brought more disappointing news, including another subpar month of job creation and an uptick in the unemployment rate to 8.2%. While manufacturing activity continued to expand, it did so at a The Funds 3 LETTER TO SHAREHOLDERS (continued) slower rate. Meanwhile, a resurgent debt crisis in Europe dominated the headlines when austerity measures encountered political resistance in some countries, including Greece, threatening the region’s economic prospects. June saw more mixed economic data. On one hand, the manufacturing sector contracted for the first time in three years, with weakness especially evident in new orders placed during the month. On the other hand, the U.S. housing market showed signs of life when home prices climbed for the first time in seven months. In addition, new unemployment claims fell over the latter part of the month, and many analysts were encouraged when European policymakers adopted new measures to shore up the region’s troubled banking system. For the second quarter of 2012 overall, the U.S. Department of Commerce estimated that economic growth slowed to a 1.5% annualized rate. The subpar recovery inched ahead in July, when total nonfarm payroll employment rose by 163,000, more than most analysts expected, but the unemployment rate moved slightly higher to 8.3% as more people entered or reentered the workforce. Meanwhile, the manufacturing sector contracted for the second straight month, and economists grew increasingly concerned about the potential economic consequences of a major drought affecting crops throughout the Midwest. Rates Likely to Stay Low As has been the case for the past several years, yields of money market instruments remained near zero percent throughout the reporting period. In addition, yield differences along the market’s maturity spectrum remained relatively narrow, so it made little sense to incur the additional risks that longer-dated securities typically entail. The possibility of new regulations from the Securities Exchange Commission governing money market funds had injected a degree of uncertainty into the market, and we responded by placing greater emphasis on liquidity.That concern has been abated temporarily with SEC Chairman Schapiro’s reform proposals having been tabled for the time being.We reduced the funds’ weighted average maturity to a position we consider modestly shorter than market averages, and we intensified our focus on well-established issuers that historically have demonstrated good liquidity characteristics.We found a number of issuers meeting our criteria in Australia, Canada and Japan, but relatively few in Europe. Despite recent swings in the economic data, the Fed has repeatedly stated its intention to keep short-term interest rates near historical lows at least through late 2014.The Fed also recently signaled that it may take additional steps to stimulate economic growth, potentially including a new round of quantitative easing. Therefore, we intend to maintain the fund’s focus on quality and liquidity. August 15, 2012 New York, N.Y. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency.Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 LETTER TO SHAREHOLDERS Dear Shareholder: We are pleased to present the semiannual report for Dreyfus Cash Management Funds (Tax Exempt). For the six-month period ended July 31, 2012, these five tax-exempt money market funds produced the following annualized yields and annualized effective yields: Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Municipal Cash Management Plus Institutional Shares 0.02 0.02 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus New York Municipal Cash Management Institutional Shares 0.02 0.02 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Tax Exempt Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Dreyfus California AMT-Free Municipal Cash Management Institutional Shares 0.02 0.02 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Classic Shares 0.00 0.00 The U.S. economic recovery proved erratic during the reporting period, producing heightened volatility in most financial markets. However, yields of tax-exempt money market instruments remained stable near zero percent as the Federal Reserve Board (the “Fed”) left short-term interest rates unchanged at historically low levels. Economic Sentiment Shifted, but Yields Remained Low The reporting period began in the midst of an apparent economic recovery, as the European Union took steps to address a persistent debt crisis and the U.S. unemployment rate dropped sharply. However, disappointing employment and manufacturing data in the United States and the spread of fiscal instability in Europe during the spring of 2012 soon reduced expectations for a more robust recovery. Despite these changes in the economic outlook, the Fed maintained the monetary policy stance it first established in December 2008, leaving the overnight federal funds rate in a range between 0% and 0.25%. Consequently, municipal money market yields remained near zero percent throughout the reporting period. The market also was influenced by changing supply-and-demand dynamics. Demand for municipal money market instruments proved robust during the reporting period. Narrow yield differences along the market’s maturity range and attractive after-tax yields compared to taxable money market instruments attracted individual investors as well as institutions that typically participate in taxable and longer term bond markets. Meanwhile, the supply of newly issued tax-exempt money market instruments remained relatively steady as highly rated banks filled a gap left by struggling European financial institutions in issuing the letters of credit that typically back vari- The Funds 5 LETTER TO SHAREHOLDERS (continued) able-rate demand notes (VRDNs). Consequently, yields of VRDNs remained in a relatively narrow trading range. From a credit-quality perspective, most states have achieved several consecutive quarters of growth in personal income tax and sales tax revenues, and many states and municipalities have reduced spending to balance their budgets. In New York, fiscal conditions have improved, and the state has enacted a number of reforms to its tax code while tax receipts have increased amid greater spending discipline. California has made less progress toward fiscal stability.The state has reduced spending and implemented structural improvements to its budget, but tax receipts have fallen short of budgeted projections. A Credit-Conscious Investment Posture We have continued to maintain a careful and well-researched approach to credit selection. During the reporting period, we emphasized state general obligation bonds; essential service revenue bonds issued by water, sewer and electric enterprises; and certain local credits from issuers with strong financial positions and stable tax bases. We generally continued to shy away from instruments issued by localities that depend heavily on state aid.We also maintained a conservative position regarding interest rates, setting the fund’s weighted average maturity in a range that was roughly in line with industry averages. Outlook Clouded by Ongoing Economic Uncertainty We are cautiously optimistic regarding the prospects for economic growth over the remainder of 2012. Strains in the global financial markets have continued to pose significant challenges, but the Fed expects a moderate pace of U.S. economic growth and a gradu- ally declining unemployment rate. In addition, the Fed has signaled repeatedly that it is prepared to maintain short-term interest rates near current levels through late 2014, and it may take further action to stimulate economic growth, potentially including a new round of quantitative easing.With money market yields likely to remain near historical lows for some time to come, we believe that the prudent course continues to be an emphasis on preservation of capital and liquidity. August 15, 2012 New York, NY An investment in the funds is not insured or guaranteed by the FDIC or any other government agency.Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. For the national funds, income may be subject to state and local taxes. For the NewYork and California funds, income may be subject to state and local taxes for out-of-state residents. For each non- AMT-Free fund, some income may be subject to the federal alternative minimum tax (AMT). 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, the funds’ yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from February 1, 2012 to July 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended July 31, 2012 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Cash Management Expenses paid per $1,000 † $ 1.04 $ 1.54 $ 1.49 $ 1.54 — — $ 1.34 — — Ending value (after expenses) $ 1,000.50 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.20 — — Annualized expense ratio (%) .21 .31 .30 .31 — — .27 — — Dreyfus Government Cash Management Expenses paid per $1,000 † $ .75 $ .75 $ .75 $ .75 — — $ .75 — — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — — Annualized expense ratio (%) .15 .15 .15 .15 — — .15 — — Dreyfus Government Prime Cash Management Expenses paid per $1,000 † $ .55 $ .55 $ .55 $ .55 — — $ .60 — — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — — Annualized expense ratio (%) .11 .11 .11 .11 — — .12 — — Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $ .60 $ .60 $ .60 $ .55 $ .50 $ .55 $ .60 $ .60 — Ending value (after expenses) $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 — Annualized expense ratio (%) .12 .12 .12 .11 .10 .11 .12 .12 — Dreyfus Treasury Prime Cash Management Expenses paid per $1,000 † $ .40 $ .40 $ .40 $ .40 — — $ .45 — — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — — Annualized expense ratio (%) .08 .08 .08 .08 — — .09 — — The Funds 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming actual returns for the six months ended July 31, 2012 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Municipal Cash Management Plus Expenses paid per $1,000 † $ 1.19 $ 1.29 $ 1.29 $ 1.29 — — $ 1.29 — — Ending value (after expenses) $ 1,000.10 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — — Annualized expense ratio (%) .24 .26 .26 .26 — — .26 — — Dreyfus New York Municipal Cash Management Expenses paid per $1,000 † $ 1.09 $ 1.14 $ 1.19 $ 1.19 — — $ 1.19 — — Ending value (after expenses) $ 1,000.10 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — — Annualized expense ratio (%) .22 .23 .24 .24 — — .24 — — Dreyfus Tax Exempt Cash Management Expenses paid per $1,000 † $ 1.04 $ 1.04 $ 1.04 $ 1.04 — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — Annualized expense ratio (%) .21 .21 .21 .21 — Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ 1.09 $ 1.14 $ 1.19 $ 1.14 — — $ 1.24 — — Ending value (after expenses) $ 1,000.10 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — — Annualized expense ratio (%) .22 .23 .24 .23 — — .25 — — Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ 1.34 $ 1.34 $ 1.34 $ 1.34 — $ 1.34 Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — $ 1,000.00 Annualized expense ratio (%) .27 .27 .27 .27 — .27 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 8 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended July 31, 2012 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Cash Management Expenses paid per $1,000 † $ 1.06 $ 1.56 $ 1.51 $ 1.56 — — $ 1.36 — — Ending value (after expenses) $ 1,023.82 $ 1,023.32 $ 1,023.37 $ 1,023.32 — — $ 1,023.52 — — Annualized expense ratio (%) .21 .31 .30 .31 — — .27 — — Dreyfus Government Cash Management Expenses paid per $1,000 † $ .75 $ .75 $ .75 $ .75 — — $ .75 — — Ending value (after expenses) $ 1,024.12 $ 1,024.12 $ 1,024.12 $ 1,024.12 — — $ 1,024.12 — — Annualized expense ratio (%) .15 .15 .15 .15 — — .15 — — Dreyfus Government Prime Cash Management Expenses paid per $1,000 † $ .55 $ .55 $ .55 $ .55 — — $ .60 — — Ending value (after expenses) $ 1,024.32 $ 1,024.32 $ 1,024.32 $ 1,024.32 — — $ 1,024.27 — — Annualized expense ratio (%) .11 .11 .11 .11 — — .12 — — Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $ .60 $ .60 $ .60 $ .55 $ .50 $ .55 $ .60 $ .60 — Ending value (after expenses) $ 1,024.27 $ 1,024.27 $ 1,024.27 $ 1,024.32 $ 1,024.37 $ 1,024.32 $ 1,024.27 $ 1,024.27 — Annualized expense ratio (%) .12 .12 .12 .11 .10 .11 .12 .12 — Dreyfus Treasury Prime Cash Management Expenses paid per $1,000 † $ .40 $ .40 $ .40 $ .40 — — $ .45 — — Ending value (after expenses) $ 1,024.47 $ 1,024.47 $ 1,024.47 $ 1,024.47 — — $ 1,024.42 — — Annualized expense ratio (%) .08 .08 .08 .08 — — .09 — — The Funds 9 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming a hypothetical 5% annualized return for the six months ended July 31, 2012 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Municipal Cash Management Plus Expenses paid per $1,000 † $ 1.21 $ 1.31 $ 1.31 $ 1.31 — — $ 1.31 — — Ending value (after expenses) $ 1,023.67 $ 1,023.57 $ 1,023.57 $ 1,023.57 — — $ 1,023.57 — — Annualized expense ratio (%) .24 .26 .26 .26 — — .26 — — Dreyfus New York Municipal Cash Management Expenses paid per $1,000 † $ 1.11 $ 1.16 $ 1.21 $ 1.21 — — $ 1.21 — — Ending value (after expenses) $ 1,023.77 $ 1,023.72 $ 1,023.67 $ 1,023.67 — — $ 1,023.67 — — Annualized expense ratio (%) .22 .23 .24 .24 — — .24 — — Dreyfus Tax Exempt Cash Management Expenses paid per $1,000 † $ 1.06 $ 1.06 $ 1.06 $ 1.06 — Ending value (after expenses) $ 1,023.82 $ 1,023.82 $ 1,023.82 $ 1,023.82 — Annualized expense ratio (%) .21 .21 .21 .21 — Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ 1.11 $ 1.16 $ 1.21 $ 1.16 — — $ 1.26 — — Ending value (after expenses) $ 1,023.77 $ 1,023.72 $ 1,023.67 $ 1,023.72 — — $ 1,023.62 — — Annualized expense ratio (%) .22 .23 .24 .23 — — .25 — — Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ 1.36 $ 1.36 $ 1.36 $ 1.36 — $ 1.36 Ending value (after expenses) $ 1,023.52 $ 1,023.52 $ 1,023.52 $ 1,023.52 — $ 1,023.52 Annualized expense ratio (%) .27 .27 .27 .27 — .27 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 10 STATEMENT OF INVESTMENTS July 31, 2012 (Unaudited) Principal Dreyfus Cash Management Amount ($) Value ($) Negotiable Bank Certificates of Deposit—28.9% Bank of Nova Scotia (Yankee) 0.56%, 8/1/12 500,000,000 a 500,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.36%, 10/5/12—10/11/12 1,150,000,000 1,150,000,000 Barclays Bank PLC (Yankee) 0.79%, 8/16/12 425,000,000 a 425,000,000 Branch Banking & Trust Co. 0.28%, 11/19/12 120,000,000 120,000,000 Chase Bank USA 0.18%, 8/20/12 250,000,000 250,000,000 Credit Suisse New York (Yankee) 0.35%—0.52%, 10/2/12—10/10/12 890,000,000 890,000,000 Mizuho Corporate Bank (Yankee) 0.35%, 8/2/12 300,000,000 300,000,000 National Australia Bank (Yankee) 0.33%—0.52%, 8/2/12—8/7/12 1,250,000,000 a 1,250,000,000 Norinchukin Bank (Yankee) 0.40%—0.42%, 9/28/12—10/18/12 1,200,000,000 1,200,000,000 Rabobank Nederland (Yankee) 0.31%, 9/4/12 50,000,000 50,003,773 Royal Bank of Canada (Yankee) 0.54%, 8/1/12 240,000,000 a 240,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.33%—0.50%, 10/16/12—10/26/12 600,000,000 b 600,000,000 Sumitomo Trust and Banking Co. (Yankee) 0.42%, 9/4/12 350,000,000 b 350,000,000 Westpac Banking Corp. (Yankee) 0.52%, 8/28/12 300,000,000 a,b 300,000,000 Total Negotiable Bank Certificates of Deposit (cost $7,625,003,773) Commercial Paper—15.2% ASB Finance Ltd. 0.51%, 8/13/12 75,000,000 a,b 75,000,000 Bank of Nova Scotia 0.09%, 8/1/12 500,000,000 500,000,000 Barclays US CCP Funding LLC 0.35%, 8/1/12—8/7/12 300,000,000 b 299,994,167 General Electric Capital Corp. 0.38%—0.40%, 12/7/12—1/11/13 435,000,000 434,302,100 Mizuho Funding LLC 0.36%—0.38%, 10/9/12—10/16/12 750,000,000 b 749,437,917 Nordea North America Inc. 0.59%, 8/15/12 150,000,000 149,965,583 Rabobank USA Financial Corp. 0.31%, 9/4/12 31,200,000 31,190,865 The Funds 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Commercial Paper (continued) Sumitomo Mitsui Banking Corporation 0.50%, 11/1/12 600,000,000 b 599,233,333 Toyota Motor Credit Corp. 0.43%, 8/20/12—8/22/12 350,000,000 349,914,597 Westpac Banking Corp. 0.57%—0.58%, 8/1/12 800,000,000 a,b 800,000,000 Total Commercial Paper (cost $3,989,038,562) Asset-Backed Commercial Paper—4.5% Atlantis One Funding Corp. 0.36%—0.38%, 9/10/12—10/9/12 630,000,000 b 629,688,900 CAFCO 0.48%, 8/15/12 150,000,000 b 149,972,000 CHARTA 0.42%—0.49%, 8/13/12—8/23/12 200,000,000 b 199,958,000 CIESCO LLC 0.49%, 8/13/12 100,000,000 b 99,983,667 CRC Funding 0.42%, 8/23/12 100,000,000 b 99,974,333 Total Asset-Backed Commercial Paper (cost $1,179,576,900) Time Deposits—19.4% Bank of America N.A. (Grand Cayman) 0.01%, 8/1/12 499,000,000 499,000,000 DnB Bank (Grand Cayman) 0.15%, 8/1/12 1,200,000,000 1,200,000,000 Lloyds TSB Bank (London) 0.12%, 8/1/12 500,000,000 500,000,000 Skandinaviska Enskilda Banken (Grand Cayman) 0.15%, 8/1/12 800,000,000 800,000,000 Swedbank (Grand Cayman) 0.16%, 8/1/12 1,200,000,000 1,200,000,000 U.S. Bank NA (Grand Cayman) 0.19%, 8/1/12 915,000,000 915,000,000 Total Time Deposits (cost $5,114,000,000) 12 Principal Dreyfus Cash Management (continued) Amount ($) Value ($) U.S. Government Agencies—6.6% Federal Farm Credit Bank 0.24%, 11/18/13 150,000,000 a 149,980,323 Federal Home Loan Bank 0.001%-0.32%, 8/1/12 425,000,000 a 424,978,743 Federal Home Loan Mortgage Corp. 0.15%-0.37%, 8/1/12 800,000,000 a,c 799,878,947 Federal National Mortgage Association 0.36%, 8/1/12 350,000,000 a,c 349,975,653 Total U.S. Government Agencies (cost $1,724,813,666) U.S. Treasury Bills—1.1% 0.08%—0.09%, 9/13/12—10/18/12 (cost $299,959,421) 300,000,000 U.S. Treasury Notes—6.2% 0.14%—0.19%, 10/31/12—5/15/13 (cost $1,620,027,081) 1,605,500,000 Repurchase Agreements—18.0% ABN AMRO Bank N.V. 0.16%, dated 7/31/12, due 8/1/12 in the amount of $2,200,009,778 (fully collateralized by $2,228,079,200 U.S. Treasury Notes, 0.13%-2.25%, due 7/31/13-11/30/17, value $2,244,000,020) 2,200,000,000 2,200,000,000 Barclays Capital, Inc. 0.17%, dated 7/31/12, due 8/1/12 in the amount of $562,002,654 (fully collateralized by $234,802,000 U.S. Treasury Bonds, 4.63%, due 2/15/40, value $340,493,212 and $205,949,400 U.S. Treasury Notes, 2.75%, due 2/15/19, value $232,746,868) 562,000,000 562,000,000 Deutsche Bank Securities Inc. 0.20%, dated 7/31/12, due 8/1/12 in the amount of $350,001,944 (fully collateralized by $200,000 Certificates of Deposit, 0%, due 6/10/13, value $199,671 and $357,198,270 Commercial Paper, 0%, due 8/1/12-10/4/14, value $356,800,329) 350,000,000 350,000,000 JPMorgan Chase & Co. 0.27%, dated 7/31/12, due 8/1/12 in the amount of $100,000,750 (fully collateralized by $90,805,369 Corporate Bonds, 1.22%-8.20%, due 1/15/18-12/15/50, value $103,003,060) 100,000,000 100,000,000 The Funds 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Repurchase Agreements (continued) Merrill Lynch & Co. Inc. 0.16%, dated 7/31/12, due 8/1/12 in the amount of $520,002,311 (fully collateralized by $520,933,800 U.S. Treasury Notes, 0.38%-1.50%, due 7/31/13-7/31/16, value $530,400,068) 520,000,000 520,000,000 RBC Capital Markets 0.13%-0.275%, dated 7/31/12, due 8/1/12 in the amount of $1,010,004,764 (fully collateralized by $439,468,899 Corporate Bonds, 0%-4.90%, due 2/21/17-7/1/47, value $267,800,001, $254,753,000 Federal Home Loan Mortgage Corp., 0.38%, due 8/28/14, value $255,000,323, $169,554,400 U.S. Treasury Bills, due 1/3/13-5/2/13, value $169,375,548 and $337,830,000 U.S. Treasury Notes, 0.25-0.88%, due 4/30/14-4/30/17, value $340,624,467) 1,010,000,000 1,010,000,000 Total Repurchase Agreements (cost $4,742,000,000) Total Investments (cost $26,294,419,403) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2012, these securities amounted to $4,953,242,317 or 18.8% of net assets. c The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 60.5 Asset-Backed/Banking 2.4 Repurchase Agreements 18.0 Asset-Backed/Multi-Seller Programs 2.1 U.S. Government/Agencies 13.9 Finance 3.0 † Based on net assets. See notes to financial statements. 14 STATEMENT OF INVESTMENTS July 31, 2012 (Unaudited) Annualized Yield on Date of Principal Dreyfus Government Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies—30.6% Federal Farm Credit Bank 8/1/12 0.25 200,000,000 a 199,970,492 Federal Home Loan Bank: 8/1/12 0.20 100,000,000 a 100,000,000 8/1/12 0.27 669,000,000 a 668,577,065 8/1/12 0.32 400,000,000 a 399,978,743 8/15/12 0.21 233,690,000 234,085,819 8/22/12 0.20 248,235,000 248,456,631 9/26/12 0.16 10,000,000 10,001,176 10/25/12 0.22 144,000,000 a 144,000,000 11/23/12 0.16 54,500,000 54,505,275 11/23/12 0.17 22,000,000 22,002,129 11/28/12 0.16 183,000,000 183,007,025 11/29/12 0.16 224,285,000 224,308,457 2/6/13 0.20 200,000,000 199,938,432 2/8/13 0.19 119,500,000 119,485,618 2/8/13 0.21 30,500,000 30,493,649 3/1/13 0.17 111,350,000 111,355,269 5/3/13 0.20 10,000,000 9,993,772 5/8/13 0.23 250,000,000 250,000,000 5/16/13 0.20 20,000,000 20,016,128 5/21/13 0.20 41,940,000 41,950,878 5/21/13 0.20 65,000,000 65,011,864 5/21/13 0.25 250,000,000 249,958,316 5/24/13 0.20 27,700,000 27,698,403 Federal Home Loan Mortgage Corp.: 10/19/12 0.18 300,000,000 b 299,881,500 4/15/13 0.18 200,000,000 b 202,002,209 Federal National Mortgage Association: 8/1/12 0.33 287,445,000 a,b 287,458,648 8/1/12 0.36 601,485,000 a,b 601,446,597 10/15/12 0.18 300,000,000 b 299,887,500 Total U.S. Government Agencies (cost $5,305,471,595) U.S. Treasury Bills—.7% 8/9/12 (cost $122,997,950) 0.08 123,000,000 U.S. Treasury Notes—20.2% 8/31/12 0.13 162,000,000 162,031,333 9/17/12 0.15 750,000,000 751,152,418 10/15/12 0.11 495,000,000 496,279,610 11/15/12 0.14 90,000,000 90,319,033 11/30/12 0.15 190,000,000 190,216,046 12/17/12 0.14 500,000,000 501,811,871 1/15/13 0.18 200,000,000 201,088,042 The Funds 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Treasury Notes (continued) 2/15/13 0.20 200,000,000 201,271,194 4/1/13 0.21 300,000,000 304,563,552 4/15/13 0.18 300,000,000 303,287,286 5/15/13 0.20 95,000,000 95,867,296 6/17/13 0.23 100,000,000 100,767,640 7/1/13 0.17 100,000,000 102,897,174 Total U.S. Treasury Notes (cost $3,501,552,495) Repurchase Agreements—48.4% ABN AMRO Bank N.V. dated 7/31/12, due 8/1/12 in the amount of $1,100,004,889 (fully collateralized by $252,172,300 U.S. Treasury Inflation Protected Securities, 2.38%-3.63%, due 1/15/25-4/15/28, value $469,593,594 and $620,870,800 U.S. Treasury Notes, 1%-3.13%, due 7/15/13-1/31/17, value $652,406,435) 0.16 1,100,000,000 1,100,000,000 Bank of Nova Scotia dated 7/31/12, due 8/1/12 in the amount of $250,001,111 (fully collateralized by $249,907,500 U.S. Treasury Notes, 0.25%-2.25%, due 3/31/14-7/31/18, value $255,001,201) 0.16 250,000,000 250,000,000 Barclays Capital, Inc. dated 7/31/12, due 8/1/12 in the amount of $228,001,077 (fully collateralized by $160,372,000 U.S. Treasury Bonds, 4.63%, due 2/15/40, value $232,560,103) 0.17 228,000,000 228,000,000 Credit Agricole CIB dated 7/31/12, due 8/1/12 in the amount of $1,300,005,778 (fully collateralized by $147,609,900 U.S. Treasury Bonds, 8.75%-8.88%, due 2/15/19-5/15/20, value $230,356,532 and $1,038,981,400 U.S. Treasury Notes, 0.25%-4.13%, due 12/15/13-5/15/21, value $1,095,643,495) 0.16 1,300,000,000 1,300,000,000 Credit Agricole CIB dated 7/31/12, due 8/1/12 in the amount of $800,003,778 (fully collateralized by $167,775,265 Federal Home Loan Mortgage Corp., 4%-4.50%, due 6/1/41-8/1/41, value $173,786,492 and $1,146,178,843 Federal National Mortgage Association, 4%-5.50%, due 9/1/31-11/1/40, value $642,213,509) 0.17 800,000,000 800,000,000 Credit Suisse Securities LLC dated 7/31/12, due 8/1/12 in the amount of $700,002,917 (fully collateralized by $1,121,206,937 U.S. Treasury Strips, due 2/15/15-2/15/39, value $714,002,302) 0.15 700,000,000 700,000,000 16 Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Deutsche Bank Securities Inc. dated 7/31/12, due 8/1/12 in the amount of $450,002,250 (fully collateralized by $101,113,000 Federal Farm Credit Bank, 0.37%-2.99%, due 6/11/14-7/10/26, value $102,179,523, $118,150,000 Federal Home Loan Bank, 0.16%-3.75%, due 2/1/13-3/5/32, value $118,566,149, $110,576,000 Federal Home Loan Mortgage Corp., 0%-6.25%, due 9/12/12-7/15/32, value $124,023,636 and $110,796,000 Federal National Mortgage Association, 0.50%-5%, due 6/19/15-7/25/17, value $114,231,675) 0.18 450,000,000 450,000,000 HSBC USA Inc. dated 7/31/12, due 8/1/12 in the amount of $600,002,667 (fully collateralized by $607,285,000 U.S. Treasury Notes, 0.13%-1.50%, due 7/31/14-6/30/19, value $612,001,118) 0.16 600,000,000 600,000,000 HSBC USA Inc. dated 7/31/12, due 8/1/12 in the amount of $100,000,472 (fully collateralized by $91,545,000 U.S. Treasury Notes, 4.13%, due 5/15/15, value $102,005,037) 0.17 100,000,000 100,000,000 Merrill Lynch & Co. Inc. dated 7/31/12, due 8/1/12 in the amount of $725,003,222 (fully collateralized by $22,624,000 Federal Agricultural Mortgage Corp., 0%-3.84%, due 8/6/12-4/12/22, value $24,095,353, $116,223,000 Federal Farm Credit Bank, 0%-6.06%, due 8/1/12-12/23/41, value $121,600,821, $185,982,000 Federal Home Loan Bank, 0%-6.46%, due 8/8/12-3/14/36, value $181,457,626, $143,785,000 Federal Home Loan Mortgage Corp., 0%-6.75%, due 8/6/12-3/15/31, value $142,024,506, $234,252,000 Federal National Mortgage Association, 0%-10.35%, due 8/1/12-8/6/38, value $216,768,532, $2,585,000 Financing Corp., 0%, due 8/3/12-9/26/19, value $2,451,217, $26,079,000 Resolution Funding Corp., 0%-9.38%, due 10/15/12-4/15/30, value $26,395,837 and $18,304,000 Tennessee Valley Authority, 0%-7.13%, due 3/15/13-4/1/56, value $24,706,830) 0.16 725,000,000 725,000,000 Morgan Stanley dated 7/31/12, due 8/1/12 in the amount of $378,001,785 (fully collateralized by $369,030,900 U.S. Treasury Notes, 0.25%-2.63%, due 1/31/14-4/30/16, value $385,560,030) 0.17 378,000,000 378,000,000 RBC Capital Markets dated 7/31/12, due 8/1/12 in the amount of $300,001,083 (fully collateralized by $66,596,000 U.S. Treasury Bills, due 12/27/12, value $66,557,175 and $233,203,040 U.S. Treasury Notes, 0.38%-3.13%, due 6/30/13-10/31/15, value $239,442,826) 0.13 300,000,000 300,000,000 The Funds 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) RBC Capital Markets dated 7/31/12, due 8/1/12 in the amount of $100,000,389 (fully collateralized by $101,902,000 Federal Home Loan Mortgage Corp., 0.38%, due 8/28/14, value $102,000,930) 0.14 100,000,000 100,000,000 Societe Generale dated 7/31/12, due 8/1/12 in the amount of $300,001,417 (fully collateralized by $140,000,000 Resolution Funding Corp., 0%, due 1/15/21, value $121,329,600 and $81,623,900 U.S. Treasury Inflation Protected Securities, 3.63%, due 4/15/28, value $184,670,487) 0.17 300,000,000 300,000,000 Societe Generale dated 7/31/12, due 8/1/12 in the amount of $200,001,000 (fully collateralized by $263,558,000 Resolution Funding Corp., 0%, due 4/15/18-4/15/30, value $204,000,188) 0.18 200,000,000 200,000,000 TD Securities (USA) LLC dated 7/31/12, due 8/1/12 in the amount of $855,003,325 (fully collateralized by $839,901,700 U.S. Treasury Notes, 0.63%-2%, due 1/31/2013-2/15/22, value $872,100,070) 0.14 855,000,000 855,000,000 Total Repurchase Agreements (cost $8,386,000,000) Total Investments (cost $17,316,022,040) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate security—interest rate subject to periodic change. b The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) Repurchase Agreements 48.4 Federal Home Loan Mortgage Corp. 2.9 U.S. Treasury Notes 20.2 Federal Farm Credit Bank 1.1 Federal Home Loan Bank 19.7 U.S. Treasury Bills .7 Federal National Mortgage Association 6.9 † Based on net assets. See notes to financial statements. 18 STATEMENT OF INVESTMENTS July 31, 2012 (Unaudited) Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies—63.8% Federal Farm Credit Bank: 8/1/12 0.25 75,000,000 a 74,988,934 8/10/12 0.12 50,000,000 49,998,500 8/16/12 0.10 100,000,000 99,995,833 8/17/12 0.32 82,500,000 a 82,502,918 11/1/12 0.16 25,000,000 25,001,247 3/13/13 0.18 20,000,000 20,000,949 4/15/13 0.20 95,000,000 a 95,033,633 Federal Home Loan Bank: 8/1/12 0.001 61,000,000 61,000,000 8/1/12 0.20 150,000,000 a 149,964,031 8/3/12 0.13 100,000,000 99,999,306 8/8/12 0.09 219,018,000 219,014,380 8/10/12 0.09 54,600,000 54,598,771 8/15/12 0.11 261,105,000 261,093,962 8/20/12 0.08 77,800,000 77,796,715 8/22/12 0.10 330,026,000 330,007,507 8/29/12 0.11 175,000,000 174,985,708 9/7/12 0.11 95,900,000 95,889,651 9/14/12 0.14 16,000,000 16,034,999 9/19/12 0.13 100,000,000 99,982,986 9/21/12 0.12 200,000,000 199,966,000 9/26/12 0.14 30,400,000 30,467,983 10/3/12 0.14 97,000,000 96,976,235 10/17/12 0.14 75,000,000 74,978,076 10/24/12 0.13 50,000,000 49,984,600 11/7/12 0.16 25,000,000 24,989,111 11/9/12 0.16 25,000,000 24,988,889 12/5/12 0.17 190,000,000 189,886,950 12/12/12 0.17 84,975,000 84,921,631 Tennessee Valley Authority 3/15/13 0.15 11,058,000 11,455,518 Total U.S. Government Agencies (cost $2,876,505,023) U.S. Treasury Bills—12.1% 9/6/12 0.07 50,000,000 49,996,500 9/13/12 0.09 76,000,000 75,991,830 9/27/12 0.13 150,000,000 149,969,125 10/11/12 0.09 150,000,000 149,973,375 10/18/12 0.09 100,000,000 99,980,500 11/29/12 0.13 19,000,000 18,991,767 Total U.S. Treasury Bills (cost $544,903,097) The Funds 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Treasury Notes—24.0% 8/15/12 0.11 175,000,000 175,110,533 8/31/12 0.11 200,000,000 200,042,989 9/17/12 0.14 150,000,000 150,233,321 10/1/12 0.12 120,000,000 120,818,953 10/15/12 0.12 115,000,000 115,295,092 11/15/12 0.13 17,000,000 17,189,184 11/15/12 0.15 200,000,000 200,705,198 12/17/12 0.15 100,000,000 100,360,180 Total U.S. Treasury Notes (cost $1,079,755,450) Total Investments (cost $4,501,163,570) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate security—interest rate subject to periodic change. Portfolio Summary (Unaudited) † Value (%) Value (%) Federal Home Loan Bank 53.6 Federal Farm Credit Bank 9.9 U.S. Treasury Notes 24.0 Tennessee Valley Authority .3 U.S. Treasury Bills 12.1 † Based on net assets. See notes to financial statements. 20 STATEMENT OF INVESTMENTS July 31, 2012 (Unaudited) Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—11.3% 8/23/12 0.12 150,000,000 149,989,000 9/6/12 0.13 450,000,000 449,941,500 9/13/12 0.07 80,000,000 79,993,311 9/20/12 0.15 500,000,000 499,895,833 11/23/12 0.15 525,000,000 524,758,938 11/29/12 0.14 350,000,000 349,842,500 Total U.S. Treasury Bills (cost $2,054,421,082) U.S. Treasury Notes—36.5% 8/15/12 0.11 1,450,000,000 1,450,914,782 9/17/12 0.11 675,000,000 676,050,586 10/1/12 0.11 250,000,000 250,110,197 10/15/12 0.14 250,000,000 250,632,205 10/31/12 0.15 466,000,000 470,277,196 11/15/12 0.13 50,000,000 50,555,826 11/30/12 0.15 240,000,000 242,558,329 11/30/12 0.16 100,000,000 100,109,724 12/17/12 0.15 720,000,000 722,608,771 1/15/13 0.18 596,000,000 599,239,303 2/15/13 0.19 791,000,000 796,080,652 4/1/13 0.16 140,000,000 140,534,739 4/1/13 0.18 200,000,000 203,045,498 4/30/13 0.19 310,000,000 310,988,044 5/31/13 0.20 281,500,000 289,160,593 6/17/13 0.23 100,000,000 100,767,641 Total U.S. Treasury Notes (cost $6,653,634,086) Repurchase Agreements—52.0% ABN AMRO Bank N.V. dated 7/31/12, due 8/1/12 in the amount of $300,001,500 (fully collateralized by $288,239,536 Government National Mortgage Association, 3.50%-4.50%, due 3/20/41-3/20/42, value $306,000,001) 0.18 300,000,000 300,000,000 ABN AMRO Bank N.V. dated 7/31/12, due 8/1/12 in the amount of $1,400,006,222 (fully collateralized by $1,426,821,500 U.S. Treasury Notes, 0.25%, due 1/31/14-3/31/14, value $1,428,000,040) 0.16 1,400,000,000 1,400,000,000 Bank of Nova Scotia dated 7/31/12, due 8/1/12 in the amount of $650,002,889 (fully collateralized by $94,827,300 U.S. Treasury Bonds, 8%, due 11/15/21, value $151,710,796 and $505,280,600 U.S. Treasury Notes, 0.25%-1.75%, due 1/31/14-9/15/14, value $511,292,249) 0.16 650,000,000 650,000,000 The Funds 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Barclays Capital, Inc. dated 7/31/12, due 8/1/12 in the amount of $160,000,756 (fully collateralized by $4,016,600 U.S. Treasury Bonds, 4.63%, due 2/15/40, value $5,824,589 and $140,101,900 U.S. Treasury Notes, 2.63%, due 8/15/20, value $157,375,521) 0.17 160,000,000 160,000,000 Credit Agricole CIB dated 7/31/12, due 8/1/12 in the amount of $900,004,000 (fully collateralized by $9,586,100 U.S. Treasury Bonds, 7.63%, due 11/15/22, value $15,370,875 and $853,630,600 U.S. Treasury Notes, 0.13%-2.63%, due 7/31/14-2/29/16, value $902,629,147) 0.16 900,000,000 900,000,000 Credit Suisse Securities LLC dated 7/31/12, due 8/1/12 in the amount of $730,003,042 (fully collateralized by $994,009,250 U.S. Treasury Strips, due 2/15/13-8/15/37, value $744,600,417) 0.15 730,000,000 730,000,000 Credit Suisse Securities LLC dated 7/31/12, due 8/1/12 in the amount of $1,300,005,778 (fully collateralized by $1,856,896,468 Government National Mortgage Association, 1.63%-10.50%, due 9/15/12-7/15/54, value $1,143,356,068 and $182,780,200 U.S. Treasury Notes, 0.25%, due 5/15/15, value $182,647,330) 0.16 1,300,000,000 1,300,000,000 Deutsche Bank Securities Inc. dated 7/31/12, due 8/1/12 in the amount of $300,001,417 (fully collateralized by $134,038,589 Government National Mortgage Association, 3%-6%, due 10/15/35-9/15/52, value $102,000,001 and $204,415,200 U.S. Treasury Notes, 0.13%, due 7/31/14, value $204,000,033) 0.17 300,000,000 300,000,000 Goldman, Sachs & Co. dated 7/31/12, due 8/1/12 in the amount of $158,000,439 (fully collateralized by $129,708,300 U.S. Treasury Inflation Protected Securities, 1.25%, due 7/15/20, value $161,160,016) 0.10 158,000,000 158,000,000 HSBC USA Inc. dated 7/31/12, due 8/1/12 in the amount of $520,002,311 (fully collateralized by $127,387,000 U.S. Treasury Bonds, 6.38%, due 8/15/27, value $203,245,684 and $318,382,400 U.S. Treasury Notes, 0.75%-3.38%, due 6/30/13-8/15/13, value $327,159,243) 0.16 520,000,000 520,000,000 Merrill Lynch & Co. Inc. dated 7/31/12, due 8/1/12 in the amount of $530,002,356 (fully collateralized by $701,450,575 Government National Mortgage Association, 1.63%-6%, due 9/20/25-3/15/52, value $122,400,001 and $397,201,700 U.S. Treasury Notes, 1.75%-2.63%, due 12/31/14-5/31/16, value $418,200,050) 0.16 530,000,000 530,000,000 22 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Morgan Stanley dated 7/31/12, due 8/1/12 in the amount of $550,002,597 (fully collateralized by $100,958,500 U.S. Treasury Bonds, 6.38%, due 8/15/27, value $161,079,079 and $386,257,625 U.S. Treasury Notes, 0.75%-4.25%, due 9/15/13-11/15/17, value $399,920,922) 0.17 550,000,000 550,000,000 RBC Capital Markets dated 7/31/12, due 8/1/12 in the amount of $100,000,361 (fully collateralized by $97,359,100 U.S. Treasury Notes, 1.75%-4.25%, due 8/15/14-7/31/15, value $102,000,044) 0.13 100,000,000 100,000,000 SG Americas Securities, LLC dated 7/31/12, due 8/1/12 in the amount of $1,300,006,139 (fully collateralized by $228,475,500 U.S. Treasury Bills, due 8/9/12-7/25/13, value $228,419,005, $86,844,300 U.S. Treasury Bonds, 3.13%-11.25%, due 2/15/15-11/15/41, value $131,510,630, $12,500,000 U.S. Treasury Inflation Protected Securities, 0.13%-2.38%, due 7/15/14-2/15/42, value $15,798,453, $887,257,300 U.S. Treasury Notes, 0.13%-5.13%, due 8/15/12-2/15/21, value $927,388,147 and $35,582,000 U.S. Treasury Strips, due 5/15/22-11/15/41, value $22,883,781) 0.17 1,300,000,000 1,300,000,000 Societe Generale dated 7/31/12, due 8/1/12 in the amount of $575,002,875 (fully collateralized by $1,234,214,225 Government National Mortgage Association, 1.63%-6%, due 1/20/28-1/20/42, value $426,421,022 and $147,697,500 U.S. Treasury Notes, 2.25%, due 7/31/18, value $160,078,981) 0.18 575,000,000 575,000,000 Total Repurchase Agreements (cost $9,473,000,000) Total Investments (cost $18,181,055,168) % Cash and Receivables (Net) .2 % Net Assets % Portfolio Summary (Unaudited) † Value (%) Value (%) Repurchase Agreements 52.0 U.S. Treasury Bills 11.3 U.S. Treasury Notes 36.5 † Based on net assets. See notes to financial statements. The Funds 23 STATEMENT OF INVESTMENTS July 31, 2012 (Unaudited) Annualized Yield on Date of Principal Dreyfus Treasury Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—92.0% 8/2/12 0.08 1,251,000,000 1,250,997,388 8/9/12 0.08 1,500,000,000 1,499,972,222 8/16/12 0.07 4,340,000,000 4,339,869,552 8/23/12 0.08 2,123,000,000 2,122,900,060 8/30/12 0.08 2,912,000,000 2,911,813,794 9/6/12 0.08 1,665,000,000 1,664,866,765 9/13/12 0.10 2,979,000,000 2,978,657,033 9/20/12 0.09 1,281,000,000 1,280,844,687 9/27/12 0.10 2,000,000,000 1,999,682,542 10/4/12 0.09 1,700,000,000 1,699,740,446 10/11/12 0.10 1,050,000,000 1,049,803,024 10/18/12 0.10 1,302,000,000 1,301,713,588 10/25/12 0.10 970,000,000 969,775,931 11/1/12 0.14 907,000,000 906,673,656 11/8/12 0.13 50,000,000 49,982,125 11/23/12 0.15 300,000,000 299,862,251 11/29/12 0.14 300,000,000 299,860,000 12/27/12 0.16 250,000,000 249,840,694 Total U.S. Treasury Bills (cost $26,876,855,758) U.S. Treasury Notes—14.4% 8/15/12 0.09 1,157,045,000 1,157,781,764 8/15/12 0.10 222,000,000 222,364,393 8/31/12 0.11 409,000,000 409,087,802 8/31/12 0.09 324,000,000 325,063,650 9/17/12 0.10 775,000,000 776,213,135 10/1/12 0.14 255,000,000 255,098,659 10/1/12 0.12 676,000,000 680,596,315 10/15/12 0.11 118,000,000 118,305,258 11/15/12 0.13 250,000,000 250,894,375 Total U.S. Treasury Notes (cost $4,195,405,351) Total Investments (cost $31,072,261,109) % Liabilities, Less Cash and Receivables %) ) Net Assets % Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Treasury Bills 92.0 U.S. Treasury Notes 14.4 † Based on net assets. See notes to financial statements. 24 STATEMENT OF INVESTMENTS July 31, 2012 (Unaudited) Coupon Maturity Principal Dreyfus Municipal Cash Management Plus Rate (%) Date Amount ($) Value ($) Short-Term Investments—99.8% Alabama—.8% Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.18 8/1/12 6,000,000 a 6,000,000 Arizona—.1% Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.19 8/7/12 1,010,000 a 1,010,000 California—5.4% California Pollution Control Financing Authority, SWDR (Rainbow Disposal Company Inc. Project) (LOC; Union Bank NA) 0.23 8/7/12 17,815,000 a 17,815,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 10/18/12 5,000,000 5,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 12/13/12 14,000,000 14,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.23 1/14/13 4,000,000 4,000,000 Colorado—5.5% Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 0.30 8/7/12 2,455,000 a 2,455,000 Colorado Housing and Finance Authority, EDR (Wanco, Inc. Project) (LOC; U.S. Bank NA) 0.30 8/7/12 2,035,000 a 2,035,000 Colorado Housing and Finance Authority, SFMR (Liquidity Facility; Royal Bank of Canada) 0.16 8/7/12 13,500,000 a 13,500,000 Denver City and County, Airport Revenue, CP (Liquidity Facility; Barclays Bank PLC) 0.21 8/9/12 8,000,000 8,000,000 RBC Municipal Products Inc. Trust (Series E-25) (Denver City and County, Aviation Airport System Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.18 8/7/12 15,000,000 a,b,c 15,000,000 District of Columbia—.7% District of Columbia, University Revenue (American University Issue) (LOC; Wells Fargo Bank) 0.18 8/7/12 5,000,000 a 5,000,000 Florida—4.9% Branch Banking and Trust Co. Municipal Trust (Series 2057) (Miami-Dade County, Aviation Revenue (Miami International Airport)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.17 8/7/12 10,085,000 a,b,c 10,085,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.20 8/7/12 13,230,000 a 13,230,000 Greater Orlando Aviation Authority, Airport Facility Revenue (FlightSafety International Inc. Project) (Insured; Berkshire Hathaway Assurance Corporation) 0.17 8/7/12 6,105,000 a 6,105,000 Palm Beach County, Revenue, Refunding (Pine Crest Preparatory School, Inc. Project) (LOC; Bank of America) 0.24 8/7/12 7,375,000 a 7,375,000 Georgia—.9% Georgia, GO Notes 5.00 9/1/12 1,500,000 1,506,544 Georgia Municipal Gas Authority, Gas Revenue, Refunding (Gas Portfolio III Project) 2.00 11/13/12 5,400,000 5,425,204 The Funds 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Illinois—4.6% Deutsche Bank Spears/Lifers Trust (Series DB-483) (Northern Illinois Municipal Power Agency, Power Project Revenue (Prairie State Project) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.19 8/7/12 17,000,000 a,b,c 17,000,000 Illinois Development Finance Authority, Revenue (Evanston Northwestern Healthcare Corporation) (Liquidity Facility; Wells Fargo Bank) 0.15 8/1/12 7,500,000 a 7,500,000 Illinois Educational Facilities Authority, Revenue, CP (LOC; Northern Trust Company) 0.18 9/13/12 10,000,000 10,000,000 Indiana—1.4% Elkhart County, EDR (Four Seasons Manufacturing Project) (LOC; PNC Bank NA) 0.28 8/7/12 2,750,000 a 2,750,000 Fort Wayne, EDR (Park Center Project) (LOC; PNC Bank NA) 0.23 8/7/12 1,890,000 a 1,890,000 Indiana Bond Bank, Advance Funding Program Notes 1.25 1/3/13 2,950,000 2,961,185 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; PNC Bank NA) 0.28 8/7/12 2,900,000 a 2,900,000 Kansas—1.1% Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; U.S. Bank NA) 0.17 8/7/12 8,105,000 a 8,105,000 Kentucky—1.1% Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; JPMorgan Chase Bank) 0.26 8/7/12 7,965,000 a 7,965,000 Louisiana—5.1% Ascension Parish, CP (BASF SE) 0.39 8/17/12 5,000,000 5,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Nicholls State University Student Housing/Nicholls State University Facilities Corporation Project) (Insured; Assured Guaranty Municipal Corp. and LOC; FHLB) 0.40 8/7/12 10,000,000 a 10,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.15 8/1/12 23,300,000 a 23,300,000 Maryland—1.8% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Trust) 0.28 8/7/12 5,675,000 a 5,675,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Trust) 0.18 8/7/12 5,440,000 a 5,440,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Trust) 0.15 8/7/12 2,500,000 a 2,500,000 Massachusetts—2.0% Beverly, GO Notes, BAN 1.00 12/18/12 6,000,000 6,018,348 Worcester, GO Notes, BAN 1.00 11/8/12 9,000,000 9,015,258 Michigan—1.8% Michigan Housing Development Authority, SFMR (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.18 8/7/12 10,000,000 a 10,000,000 26 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Michigan (continued) Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.20 8/7/12 3,795,000 a 3,795,000 Minnesota—2.8% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 0.16 8/7/12 7,000,000 a 7,000,000 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.25 3/1/13 3,500,000 3,517,219 University of Minnesota, CP 0.19 12/10/12 10,150,000 10,150,000 Nevada—5.6% Clark County, Airport System Junior Subordinate Lien Revenue 2.00 7/1/13 17,000,000 17,244,903 Clark County, IDR (Southwest Gas Corporation Project) (LOC; JPMorgan Chase Bank) 0.22 8/7/12 8,000,000 a 8,000,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.20 10/11/12 17,000,000 17,000,000 New Hampshire—.6% New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 0.29 8/7/12 4,790,000 a 4,790,000 New Jersey—1.3% Paterson, GO Notes, BAN (General Improvement and Tax Appeal) 1.50 6/6/13 3,500,000 3,507,289 Woodbridge Township Board of Education, Temporary Notes 1.00 2/6/13 6,100,000 6,115,667 New York—6.4% Amsterdam Enlarged City School District, GO Notes, BAN 1.25 6/28/13 7,100,000 7,138,374 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge at Brookmeade Project) (LOC; M&T Trust) 0.20 8/7/12 10,020,000 a 10,020,000 Eastchester Union Free School District, GO Notes, TAN 1.00 2/28/13 5,000,000 5,022,349 JPMorgan Chase Putters/Drivers Trust (Series 4089) (New York State Thruway Authority, Second General Highway Bridge Trust Fund Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.18 8/1/12 13,800,000 a,b,c 13,800,000 New York City, GO Notes (LOC; Mizuho Corporate Bank Ltd.) 0.15 8/7/12 4,000,000 a 4,000,000 New York State Housing Finance Agency, Housing Revenue (25 Washington Street) (LOC; M&T Trust) 0.21 8/7/12 7,800,000 a 7,800,000 North Carolina—2.0% Deutsche Bank Spears/Lifers Trust (Series DBE-1066) (North Carolina Medical Care Commission, Health Care Facilities Revenue (Novant Health Obligated Group)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.22 8/7/12 8,360,000 a,b,c 8,360,000 North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (High Point University Project) (LOC; Branch Banking and Trust Co.) 0.17 8/7/12 3,400,000 a 3,400,000 North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (The Raleigh School Project) (LOC; Branch Banking and Trust Co.) 0.17 8/7/12 3,500,000 a 3,500,000 Ohio—2.2% Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; PNC Bank NA) 0.28 8/7/12 1,730,000 a 1,730,000 The Funds 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Ohio (continued) Ohio Housing Finance Agency, Residential Mortgage Revenue (Mortgage-Backed Securities Program) (Liquidity Facility; Citibank NA and LOC; GNMA) 0.24 8/7/12 12,130,000 a 12,130,000 Union Township, GO Notes, BAN (Various Purpose) 1.13 9/12/12 3,000,000 3,001,622 Oklahoma—.4% Oklahoma Water Resource Board, Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.35 9/1/12 2,900,000 2,900,000 Pennsylvania—12.6% Blair County Industrial Development Authority, Revenue (Hollidaysburg Area YMCA Project) (LOC; Citizens Bank of Pennsylvania) 0.28 8/7/12 2,820,000 a 2,820,000 Chester County Health and Education Facilities Authority, Mortgage Revenue (Tel Hai Obligated Group Project) (LOC; M&T Trust) 0.16 8/7/12 9,740,000 a 9,740,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.16 8/7/12 8,700,000 a 8,700,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.20 8/7/12 7,195,000 a 7,195,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.30 8/7/12 16,000,000 a 16,000,000 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.40 8/7/12 9,000,000 a 9,000,000 Pittsburgh and Allegheny County Sports and Exhibition Authority, Commonwealth LR (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; PNC Bank NA) 0.47 8/7/12 20,000,000 a 20,000,000 Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; PNC Bank NA) 0.38 8/7/12 10,000,000 a 10,000,000 RBC Municipal Products Inc. Trust (Series E-29) (Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.15 8/7/12 7,000,000 a,b,c 7,000,000 Union County Industrial Development Authority, Revenue (Stabler Companies Inc. Project) (LOC; M&T Trust) 0.30 8/7/12 4,250,000 a 4,250,000 Tennessee—6.1% Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.26 8/1/12 13,700,000 a 13,700,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.41 8/7/12 10,000,000 a 10,000,000 Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.17 8/7/12 3,000,000 a 3,000,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.27 8/7/12 6,775,000 a 6,775,000 28 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Tennessee (continued) Sevier County Public Building Authority, Public Projects Construction Notes (Tennessee Association of Utility Districts Interim Loan Program) 1.25 4/1/13 4,100,000 4,121,748 Shelby County Health Educational and Housing Facility Board, Educational Facilities Revenue (Rhodes College) (LOC; Bank of America) 0.26 8/7/12 8,520,000 a 8,520,000 Texas—12.8% Calhoun Port Authority, Environmental Facilities Revenue (Formosa Plastics Corporation, Texas Project) (LOC; Bank of America) 0.21 8/7/12 10,000,000 a 10,000,000 DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wells Fargo Bank) 0.28 8/7/12 3,660,000 a 3,660,000 Deutsche Bank Spears/Lifers Trust (Series DBE-626) (North Texas Tollway Authority, First Tier System Revenue, Refunding) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.19 8/7/12 14,220,000 a,b,c 14,220,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.23 8/14/12 12,000,000 12,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 9/27/12 1,700,000 1,700,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 9/27/12 17,300,000 17,300,000 Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 0.39 8/17/12 5,000,000 5,000,000 RBC Municipal Products Inc. Trust (Series E-27) (Harris County Health Facilities Development Corporation, HR, Refunding (Memorial Hermann Healthcare System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.15 8/7/12 5,000,000 a,b,c 5,000,000 Texas, CP (Liquidity Facility; Wells Fargo Bank) 0.19 9/13/12 5,550,000 5,550,000 Texas, GO Notes (Veterans’ Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.18 8/7/12 16,000,000 a 16,000,000 Wells Fargo Stage Trust (Series 51-C) (Klein Independent School District, Unlimited Tax Schoolhouse Bonds) (Liquidity Facility; Wells Fargo Bank and LOC; Permanent School Fund Guarantee Program) 0.18 8/7/12 5,000,000 a,b,c 5,000,000 Utah—4.6% Utah State Board of Regents, Student Loan Revenue (LOC; Royal Bank of Canada) 0.17 8/7/12 9,300,000 a 9,300,000 Wells Fargo Stage Trust (Series 33C) (Riverton, HR, Refunding (Intermountain Health Care Health Services, Inc.)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.18 8/7/12 25,000,000 a,b,c 25,000,000 The Funds 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Virginia—1.8% Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Trust) 0.25 8/7/12 13,520,000 a 13,520,000 Washington—.6% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.22 8/7/12 4,280,000 a 4,280,000 Wisconsin—2.8% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) (LOC; JPMorgan Chase Bank) 0.27 2/5/13 15,000,000 15,000,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.21 8/7/12 6,045,000 a 6,045,000 Total Investments (cost $748,880,710) % Cash and Receivables (Net) .2 % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at July 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2012, these securities amounted to $120,465,000 or 16.1% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 87.0 F-2 VMIG2, MIG3, P2 SP2, A2 7.0 AAA,AA,A d Aaa,Aa,A d AAA,AA,A d .7 Not Rated e Not Rated e Not Rated e 5.3 † Based on total investments. d Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. e Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See Summary of Abbreviations on page 51. See notes to financial statements. 30 STATEMENT OF INVESTMENTS July 31, 2012 (Unaudited) Dreyfus New York Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—99.8% New York—97.2% Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.28 8/7/12 2,400,000 a 2,400,000 Ausable Valley Central School District, GO Notes, BAN 1.50 4/5/13 3,000,000 3,015,307 Ausable Valley Central School District, GO Notes, BAN 1.50 4/5/13 5,400,000 5,427,957 Campbell-Savona Central School District, GO Notes, BAN 1.50 6/21/13 2,800,000 2,820,481 Chautauqua County Industrial Development Agency, Civic Facility Revenue (Gerry Homes Project) (LOC; HSBC Bank USA) 0.40 8/7/12 10,110,000 a 10,110,000 Chemung County Industrial Development Agency, IDR (Trayer Products, Inc. Project) (LOC; HSBC Bank USA) 0.40 8/7/12 450,000 a 450,000 Clyde-Savannah Central School District, GO Notes, BAN 1.25 9/7/12 7,000,000 7,004,486 Columbia County Capital Resource Corporation, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.18 8/7/12 6,145,000 a 6,145,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.18 8/7/12 4,850,000 a 4,850,000 East Moriches Union Free School District, GO Notes, TAN 1.50 6/20/13 3,900,000 3,929,124 Eastchester Union Free School District, GO Notes, TAN 1.00 2/28/13 5,000,000 5,022,349 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.22 8/7/12 2,300,000 a 2,300,000 Hamburg Central School District, GO Notes, BAN 1.50 6/14/13 10,000,000 10,074,169 Hamburg Central School District, GO Notes, RAN 1.00 11/21/12 3,200,000 3,203,397 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.40 8/7/12 1,610,000 a 1,610,000 JPMorgan Chase Putters/Drivers Trust (Series 4089) (New York State Thruway Authority, Second General Highway Bridge Trust Fund Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.18 8/1/12 2,620,000 a,b,c 2,620,000 Lancaster Industrial Development Agency, IDR (Sealing Devices Inc. Project) (LOC; HSBC Bank USA) 0.22 8/7/12 2,080,000 a 2,080,000 Marathon Central School District, GO Notes, BAN 0.75 9/21/12 5,969,188 5,972,022 Metropolitan Transportation Authority, Transportation Revenue, CP (Liquidity Facility; Barclays Bank PLC) 0.20 8/10/12 10,000,000 10,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; Citibank NA) 0.19 8/14/12 24,000,000 24,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.20 8/7/12 2,070,000 a,d 2,070,000 Monroe County Industrial Development Agency, IDR (Chaney Enterprises, LLC Project) (LOC; M&T Trust) 0.35 8/7/12 1,800,000 a 1,800,000 Monroe County Industrial Development Corporation, Revenue (Saint Ann’s Home for the Aged Project) (LOC; HSBC Bank USA) 0.15 8/7/12 8,000,000 a 8,000,000 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Liquidity Facility; Bank of America) 0.26 8/7/12 23,100,000 a 23,100,000 New York City, GO Notes 5.00 8/1/12 895,000 895,000 New York City, GO Notes 5.00 8/1/12 4,680,000 4,680,000 New York City, GO Notes 6.00 8/1/12 980,000 980,000 New York City, GO Notes 5.00 1/1/13 1,000,000 1,019,848 New York City, GO Notes (LOC; Bank of America) 0.22 8/7/12 3,000,000 a 3,000,000 New York City, GO Notes (LOC; Mizuho Corporate Bank Ltd.) 0.15 8/7/12 20,000,000 a 20,000,000 The Funds 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York City, GO Notes (Prerefunded) 5.00 8/1/12 1,105,000 e 1,105,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.21 8/7/12 3,800,000 a 3,800,000 New York City Housing Development Corporation, MFHR 0.27 2/1/13 8,400,000 d 8,400,000 New York City Housing Development Corporation, MFHR (Citigroup ROCS, Series RR II R-13100) (Liquidity Facility; Citibank NA) 0.17 8/7/12 5,450,000 a,b,c,d 5,450,000 New York City Housing Development Corporation, MFMR (1405 Fifth Avenue Apartments) (LOC; Citibank NA) 0.22 8/7/12 9,500,000 a,d 9,500,000 New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New York—Federation of French Alliances in the United States Project) (LOC; M&T Trust) 0.21 8/7/12 3,325,000 a 3,325,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.20 8/7/12 4,700,000 a,d 4,700,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.20 8/7/12 3,100,000 a 3,100,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.23 8/7/12 5,875,000 a 5,875,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; JPMorgan Chase Bank) 0.20 8/7/12 6,925,000 a 6,925,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; TD Bank) 0.27 8/7/12 2,355,000 a 2,355,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.20 9/7/12 20,000,000 20,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Corporate Bank Ltd.) 0.14 8/1/12 4,900,000 a 4,900,000 New York State Dormitory Authority, Insured Revenue (The Culinary Institute of America) (LOC; TD Bank) 0.13 8/7/12 6,925,000 a 6,925,000 New York State Dormitory Authority, Revenue (Long Island University) (LOC; TD Bank) 0.15 8/7/12 7,000,000 a 7,000,000 New York State Dormitory Authority, Revenue (Long Island University) (LOC; TD Bank) 0.15 8/7/12 2,300,000 a 2,300,000 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 4.00 7/1/13 675,000 697,545 New York State Dormitory Authority, Revenue (The College of New Rochelle) (LOC; RBS Citizens NA) 0.25 8/7/12 3,915,000 a 3,915,000 New York State Dormitory Authority, Revenue, CP (Cornell University) 0.18 10/11/12 5,750,000 5,750,000 New York State Environmental Facilities Corporation, State Personal Income Tax Revenue (Environment) 3.00 12/15/12 200,000 202,012 New York State Housing Finance Agency, Housing Revenue (350 West 37th Street) (LOC; Wells Fargo Bank) 0.20 8/7/12 9,000,000 a,d 9,000,000 New York State Housing Finance Agency, Housing Revenue (360 West 43rd Street) (LOC; FNMA) 0.17 8/7/12 4,200,000 a,d 4,200,000 New York State Housing Finance Agency, Housing Revenue (600 West 42nd Street) (LOC; FNMA) 0.17 8/7/12 7,335,000 a,d 7,335,000 32 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) 0.20 8/7/12 4,000,000 a,d 4,000,000 New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Bank of America) 0.25 8/7/12 4,200,000 a,d 4,200,000 New York State Mortgage Agency, Homeowner Mortgage Revenue 0.19 12/1/12 5,000,000 d 5,000,000 New York State Mortgage Agency, Homeowner Mortgage Revenue 0.19 12/1/12 8,000,000 d 8,000,000 New York State Mortgage Agency, Homeowner Mortgage Revenue 0.23 5/1/13 6,000,000 d 6,000,000 New York State Mortgage Agency, Homeowner Mortgage Revenue 0.23 5/1/13 4,000,000 d 4,000,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Barclays Bank PLC) 0.20 8/7/12 17,300,000 a,d 17,300,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (P-FLOATS Series MT-763) (Liquidity Facility; Bank of America) 0.35 8/7/12 12,480,000 a,b,c,d 12,480,000 Odessa-Montour Central School District, GO Notes, BAN 1.50 6/14/13 3,600,000 3,626,388 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Trust) 0.30 8/7/12 1,985,000 a 1,985,000 Port Authority of New York and New Jersey, Equipment Notes 0.21 8/7/12 10,500,000 a 10,500,000 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.13 8/7/12 3,455,000 a 3,455,000 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Trust) 0.20 8/7/12 5,335,000 a 5,335,000 Sullivan County, GO Notes, TAN 1.25 3/15/13 4,000,000 4,018,476 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; California State Teachers Retirement System) 0.14 8/7/12 6,850,000 a 6,850,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) 2.00 1/1/13 2,360,000 2,377,437 Triborough Bridge and Tunnel Authority, Subordinate Revenue, Refunding (MTA Bridges and Tunnels) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.42 8/7/12 13,320,000 a 13,320,000 Ulster County Industrial Development Agency, IDR (Selux Corporation Project) (LOC; M&T Trust) 0.30 8/7/12 845,000 a 845,000 Wells Fargo Stage Trust (Series 1C) (New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose)) (Liquidity Facility; Wells Fargo Bank) 0.18 8/7/12 8,910,000 a,b,c 8,910,000 Wells Fargo Stage Trust (Series 98C) (Monroe County Industrial Development Corporation, Revenue (University of Rochester Project)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.18 8/7/12 7,510,000 a,b,c 7,510,000 Wells Fargo Stage Trust (Series 127C) (New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose)) (Liquidity Facility; Wells Fargo Bank) 0.18 8/7/12 7,760,000 a,b,c 7,760,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; JPMorgan Chase Bank) 0.20 8/7/12 5,400,000 a 5,400,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.31 8/7/12 30,000,000 a,d 30,000,000 The Funds 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) U.S. Related—2.6% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11765) (Liquidity Facility; Citibank NA) 0.18 8/7/12 10,000,000 a,b,c 10,000,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11996X) (Liquidity Facility; Citibank NA) 0.17 8/7/12 3,045,000 a,b,c 3,045,000 Total Investments (cost $491,255,998) % Cash and Receivables (Net) .2 % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at July 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2012, these securities amounted to $57,775,000 or 11.7% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d At July 31, 2012, the fund had $141,635,000 or 28.8% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from housing. e This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 75.9 F2 VMIG2,MIG3,P2 SP2,A2 3.8 AAA,AA,A f Aaa,Aa,A f AAA,AA,A f 6.9 Not Rated g Not Rated g Not Rated g 13.4 † Based on total investments. f Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. g Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See Summary of Abbreviations on page 51. See notes to financial statements. 34 STATEMENT OF INVESTMENTS July 31, 2012 (Unaudited) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—100.0% Alabama—2.9% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) 0.30 8/7/12 15,000,000 a 15,000,000 Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.17 8/1/12 7,000,000 a 7,000,000 Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.17 8/1/12 1,400,000 a 1,400,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Bank of Nova Scotia) 0.16 8/7/12 15,000,000 a 15,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Bank of Nova Scotia) 0.16 8/7/12 20,000,000 a 20,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; JPMorgan Chase Bank) 0.21 8/7/12 10,000,000 a 10,000,000 Arizona—1.7% Deutsche Bank Spears/Lifers Trust (Series DBE-1082) (Arizona Health Facilities Authority, Revenue (Catholic Healthcare West)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.22 8/7/12 18,250,000 a,b,c,d 18,250,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1086) (Phoenix Industrial Development Authority, Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.19 8/7/12 20,695,000 a,b,d 20,695,000 California—4.1% California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.14 8/7/12 5,000,000 a,c 5,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 9/19/12 12,500,000 c 12,500,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.23 10/11/12 13,000,000 c 13,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 10/18/12 12,000,000 c 12,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 12/13/12 40,000,000 c 40,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.23 1/14/13 14,000,000 c 14,000,000 Colorado—5.0% Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (The Nature Conservancy Project) 0.14 8/7/12 16,600,000 a 16,600,000 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue (LOC; U.S. Bank NA) 0.16 8/7/12 9,400,000 a 9,400,000 RBC Municipal Products Inc. Trust (Series C-11) (Meridian Village Metropolitan District Number One, Improvement Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.15 8/7/12 17,600,000 a,b,d 17,600,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.21 8/7/12 10,000,000 a 10,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.17 8/7/12 65,300,000 a 65,300,000 The Funds 35 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Connecticut—.4% Bridgeport, GO Notes, TAN 1.50 8/15/12 9,500,000 9,504,353 Delaware—1.6% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.14 8/7/12 25,000,000 a,c 25,000,000 Delaware Health Facilities Authority, Revenue, CP (Christiana Care Health Services) 0.18 8/27/12 12,500,000 c 12,500,000 District of Columbia—3.6% Anacostia Waterfront Corporation, PILOT Revenue (MERLOTS-Series F02) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.18 8/7/12 44,785,000 a,b,d 44,785,000 District of Columbia, Revenue (American Legacy Foundation Issue) 0.14 8/7/12 22,000,000 a 22,000,000 District of Columbia, University Revenue (American University Issue) (LOC; Wells Fargo Bank) 0.18 8/7/12 17,000,000 a 17,000,000 Florida—2.3% Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.18 8/2/12 20,000,000 c 20,000,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.25 8/23/12 8,510,000 8,510,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.21 10/4/12 25,000,000 25,000,000 Georgia—2.7% Cobb County, GO Notes, TAN 1.50 11/30/12 18,000,000 18,078,333 Georgia Municipal Gas Authority, Gas Revenue, Refunding (Gas Portfolio III Project) 2.00 11/13/12 12,000,000 12,053,647 Monroe County Development Authority, PCR (Oglethorpe Power Corporation Scherer Project) (LOC; Bank of Montreal) 0.14 8/7/12 15,000,000 a 15,000,000 Municipal Gas Authority of Georgia Gas Revenue (Gas Portfolio III Project) 2.00 5/22/13 13,000,000 13,175,320 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.17 8/7/12 5,040,000 a,c 5,040,000 Illinois—3.3% Illinois Educational Facilities Authority, Revenue (Saint Xavier University Project) (LOC; Bank of America) 0.22 8/7/12 9,005,000 a 9,005,000 Illinois Educational Facilities Authority, Revenue, CP (LOC; Northern Trust Company) 0.18 9/13/12 61,200,000 61,200,000 Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.16 8/7/12 4,360,000 a 4,360,000 Lake County, MFHR (Whispering Oaks Apartments Project) (LOC; FHLMC) 0.15 8/7/12 3,250,000 a 3,250,000 Indiana—1.0% Indiana Bond Bank, Advance Funding Program Notes 1.25 1/3/13 8,000,000 8,030,331 Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.14 8/7/12 5,000,000 a,c 5,000,000 36 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Indiana (continued) Indiana Finance Authority, Revenue (Ascension Health Senior Health Group) 0.14 8/7/12 5,000,000 a,c 5,000,000 Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.12 8/7/12 5,500,000 a,c 5,500,000 Kansas—.1% Olathe, Health Facilities Revenue (Olathe Medical Center) (LOC; Bank of America) 0.21 8/1/12 2,900,000 a,c 2,900,000 Kentucky—.7% Kentucky Economic Development Finance Authority, HR (Baptist Healthcare System Obligated Group) (LOC; Branch Banking and Trust Co.) 0.17 8/7/12 8,000,000 a,c 8,000,000 Warren County, HR, Refunding (Bowling Green-Warren County Community Hospital Corporation Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Branch Banking and Trust Co.) 0.35 8/7/12 7,555,000 a,c 7,555,000 Louisiana—2.3% Louisiana Public Facilities Authority, HR (Touro Infirmary Project) (P-FLOATS Series MT-202) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.48 8/7/12 30,840,000 a,b,c,d 30,840,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.15 8/7/12 15,225,000 a 15,225,000 Port of New Orleans Board of Commissioners, Subordinate Lien Revenue, Refunding (LOC; FHLB) 0.15 8/7/12 8,875,000 a 8,875,000 Maine—.5% Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 0.17 8/7/12 10,870,000 a 10,870,000 Maryland—3.2% Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Trust) 0.18 8/7/12 2,700,000 a 2,700,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Trust) 0.15 8/7/12 11,350,000 a 11,350,000 Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Trust) 0.27 8/7/12 1,880,000 a 1,880,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Trust) 0.20 8/7/12 6,525,000 a 6,525,000 Maryland Health and Higher Educational Facilities Authority, Revenue (De Matha Catholic High School Issue) (LOC; Branch Banking and Trust Co.) 0.16 8/7/12 9,315,000 a 9,315,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (LOC; Bank of America) 0.23 8/10/12 10,000,000 c 10,000,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health Systems) (Liquidity Facility; Wells Fargo Bank) 0.20 9/5/12 13,085,000 c 13,085,000 The Funds 37 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Maryland (continued) Maryland Industrial Development Financing Authority, Recovery Zone Facility Revenue (Wexford Maryland BioPark 3, LLC Facility) (LOC; M&T Trust) 0.20 8/7/12 20,000,000 a 20,000,000 Massachusetts—.9% Lawrence, GO Notes, BAN (State Qualified Deficit Financing) 1.50 6/1/13 4,500,000 4,538,083 Massachusetts Bay Transportation Authority, General Transportation System Revenue (Liquidity Facility; Bank of America) 0.22 8/7/12 3,150,000 a 3,150,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 0.12 8/7/12 12,750,000 a,c 12,750,000 Michigan—3.7% Board of Trustees of the Michigan State University, CP 0.16 8/20/12 15,000,000 15,000,000 Board of Trustees of the Michigan State University, CP 0.19 10/22/12 15,000,000 15,000,000 University of Michigan, CP 0.19 10/22/12 40,200,000 40,200,000 University of Michigan Regents, General Revenue 0.12 8/7/12 6,200,000 a 6,200,000 Waterford Charter Township Economic Development Corporation, LOR, Refunding (Canterbury Health Care, Inc. Project) (LOC; FHLB) 0.15 8/7/12 10,065,000 a,c 10,065,000 Minnesota—1.7% Rochester, Health Care Facilities Revenue, CP (Mayo Clinic) (Liquidity Facility; Wells Fargo Bank) 0.19 10/10/12 20,000,000 c 20,000,000 University of Minnesota, CP 0.19 12/10/12 20,000,000 20,000,000 Mississippi—.6% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.15 8/1/12 5,000,000 a 5,000,000 Mississippi Hospital Equipment and Facilities Authority, Revenue (Baptist Memorial Health Care) 0.21 1/9/13 10,000,000 c 10,000,000 Missouri—3.1% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) (Liquidity Facility; Citibank NA) 0.18 8/7/12 46,750,000 a,c 46,750,000 Missouri Health and Educational Facilities Authority, Revenue (Ascension Health Senior Health Group) 0.13 8/7/12 7,100,000 a,c 7,100,000 Saint Louis, General Revenue Fund, TRAN 2.00 5/30/13 20,000,000 20,294,333 Nebraska—1.0% Nebraska Investment Finance Authority, SFHR (Liquidity Facility; FHLB) 0.17 8/7/12 24,500,000 a 24,500,000 Nevada—5.1% Austin Trust (Series 1171) (Clark County, GO Bond Bank Bonds) (Liquidity Facility; Bank of America) 0.23 8/7/12 9,770,000 a,b,d 9,770,000 Clark County, Airport System Junior Subordinate Lien Revenue 2.00 7/1/13 36,000,000 36,542,071 Clark County, Airport System Subordinate Lien Revenue (LOC; Citibank NA) 0.18 8/7/12 8,100,000 a 8,100,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.20 10/11/12 40,000,000 40,000,000 Las Vegas Valley Water District, CP (LOC; Wells Fargo Bank) 0.20 10/22/12 25,000,000 25,000,000 38 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New Hampshire—.4% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; Wells Fargo Bank) 0.18 8/1/12 10,000,000 a 10,000,000 New Jersey—.2% Egg Harbor Township, GO Notes, BAN 1.00 9/13/12 5,430,000 5,431,577 New Mexico—.3% Alamogordo, Hospital Improvement Revenue, Refunding (Gerald Champion Regional Medical Center Project) (LOC; Bank of America) 0.23 8/7/12 8,000,000 a,c 8,000,000 New York—4.0% Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.20 8/7/12 8,200,000 a 8,200,000 JPMorgan Chase Putters/Drivers Trust (Series 4089) (New York State Thruway Authority, Second General Highway Bridge Trust Fund Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.18 8/1/12 20,000,000 a,b,d 20,000,000 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Liquidity Facility; Bank of America) 0.26 8/7/12 21,600,000 a 21,600,000 New York City, GO Notes (LOC; Citibank NA) 0.16 8/7/12 20,000,000 a 20,000,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.20 9/7/12 15,000,000 15,000,000 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.25 8/7/12 9,350,000 a 9,350,000 North Carolina—.6% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.17 8/7/12 15,035,000 a,c 15,035,000 Ohio—1.4% Akron, GO Notes, BAN (Various Purpose) 1.13 11/15/12 10,000,000 10,015,085 Allen County, Hospital Facilities Revenue, (Catholic Health Partners) 0.14 8/7/12 7,500,000 a,c 7,500,000 Lucas County, GO Notes, BAN (Various Purpose Improvement Notes) 1.00 7/18/13 2,550,000 2,565,375 Ohio Higher Education Facility CP (Cleveland Clinic) 0.19 9/6/12 13,000,000 c 13,000,000 Oregon—.2% Oregon, GO Notes (Veterans’ Welfare Bonds) (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.16 8/7/12 5,250,000 a 5,250,000 Pennsylvania—10.9% Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.32 8/7/12 8,400,000 a,c 8,400,000 Chester County Health and Education Facilities Authority, Mortgage Revenue (Tel Hai Obligated Group Project) (LOC; M&T Trust) 0.16 8/7/12 6,190,000 a,c 6,190,000 Cumberland County Municipal Authority, Revenue (Presbyterian Homes, Inc. Project) (LOC; M&T Trust) 0.17 8/7/12 7,840,000 a 7,840,000 Delaware County Industrial Development Authority, Revenue, Refunding (Resource Recovery Facilty) 0.14 8/7/12 4,100,000 a 4,100,000 The Funds 39 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.20 8/7/12 10,870,000 a,c 10,870,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.20 8/7/12 5,655,000 a,c 5,655,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wells Fargo Bank) 0.23 8/7/12 24,915,000 a 24,915,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.16 8/7/12 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.16 8/7/12 13,500,000 a 13,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.16 8/7/12 6,000,000 a 6,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.16 8/7/12 11,100,000 a 11,100,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.16 8/7/12 12,100,000 a 12,100,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.16 8/7/12 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.16 8/7/12 9,300,000 a 9,300,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.16 8/7/12 10,000,000 a 10,000,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Trust) 0.20 8/7/12 15,650,000 a 15,650,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.20 8/7/12 9,500,000 a,c 9,500,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Trust) 0.15 8/7/12 31,706,000 a,c 31,706,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Trust) 0.20 8/7/12 7,970,000 a,c 7,970,000 Pittsburgh and Allegheny County Sports and Exhibition Authority, Commonwealth LR (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; PNC Bank NA) 0.47 8/7/12 30,000,000 a 30,000,000 Pittsburgh Water and Sewer Authority, Water and Sewer First Lien Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.40 8/7/12 8,275,000 a 8,275,000 Ridley School District, GO Notes (LOC; TD Bank) 0.16 8/7/12 2,700,000 a 2,700,000 York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Trust) 0.20 8/7/12 2,025,000 a 2,025,000 40 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) South Carolina—.9% Charleston County School District, GO Notes, BAN 2.00 11/6/12 20,000,000 20,096,779 Tennessee—5.5% Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.17 8/7/12 9,085,000 a 9,085,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.17 8/7/12 3,045,000 a 3,045,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.17 8/7/12 6,000,000 a 6,000,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.17 8/7/12 47,210,000 a 47,210,000 Metropolitan Government of Nashville and Davidson County, Water and Sewer Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.25 8/7/12 10,000,000 10,000,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; U.S. Bank NA) 0.38 8/7/12 25,000,000 a,c 25,000,000 Tennessee, CP 0.20 10/4/12 10,000,000 10,000,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.19 11/7/12 20,000,000 20,000,000 Texas—13.9% Dallas, Waterworks and Sewer System Revenue, CP (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.17 8/10/12 41,950,000 41,950,000 El Paso, Water and Sewer Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.24 1/14/13 5,000,000 5,000,000 Harris County Industrial Development Corporation, Marine Terminal Revenue (HFOTCO LLC Project) (LOC; Bank of America) 0.20 8/7/12 25,000,000 a 25,000,000 Houston, Utility System Revenue, CP (LOC; Wells Fargo Bank) 0.21 9/10/12 10,000,000 10,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 9/27/12 5,665,000 5,665,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 9/27/12 50,300,000 50,300,000 RBC Municipal Products Inc. Trust (Series E-27) (Harris County Health Facilities Development Corporation, HR, Refunding (Memorial Hermann Healthcare System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.15 8/7/12 10,000,000 a,b,c,d 10,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) 0.18 8/7/12 26,000,000 a 26,000,000 The Funds 41 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Texas (continued) Tarrant County Cultural Education Facilities Finance Corporation, HR (Baylor Health Care System Project) (LOC; Northern Trust Company) 0.15 8/7/12 3,500,000 a,c 3,500,000 Tarrant County Health Facilities Development Corporation, HR (Cook Children’s Medical Center Project) 0.14 8/7/12 36,300,000 a,c 36,300,000 Tarrant Regional Water District, Water Improvement Revenue, Refunding 5.00 3/1/13 1,800,000 1,848,793 Texas, TRAN 2.50 8/30/12 5,000,000 5,009,250 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.26 8/14/12 33,800,000 33,800,000 Texas Public Finance Authority, CP (Liquidity Facility; Wells Fargo Bank) 0.19 8/16/12 24,000,000 24,000,000 Texas Transportation Commission, GO Notes (Mobility Fund) (Liquidity Facility; Royal Bank of Canada) 0.18 8/7/12 14,320,000 a 14,320,000 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue (Citigroup ROCS, Series RR II R-11746) (Liquidity Facility; Citibank NA) 0.15 8/7/12 10,940,000 a,b,d 10,940,000 University of Texas, University Revenue, CP 0.16 8/21/12 21,000,000 21,000,000 Utah—1.6% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.13 8/7/12 32,000,000 a,c 32,000,000 Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.13 8/7/12 100,000 a,c 100,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.21 8/7/12 6,400,000 a 6,400,000 Virginia—.6% Harrisonburg Industrial Development Authority, Revenue, Refunding (Virginia Mennonite Retirement Community) (LOC; Branch Banking and Trust Co.) 0.17 8/7/12 6,750,000 a,c 6,750,000 University of Virginia, University Revenue, CP 0.19 12/10/12 7,000,000 7,000,000 Washington—1.6% Washington, Various Purpose GO, Refunding (P-FLOATS Series PT-4658) (Liquidity Facility; Bank of America) 0.23 8/7/12 18,185,000 a,b,d 18,185,000 Wells Fargo Stage Trust (Series 36C) (Washington Health Care Facilities Authority, Revenue (PeaceHealth)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.18 8/7/12 19,995,000 a,b,c,d 19,995,000 Wisconsin—4.5% Milwaukee, GO Cash Flow Promissory Notes 1.25 12/4/12 16,000,000 16,058,756 Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.15 8/7/12 6,170,000 a 6,170,000 42 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Wisconsin (continued) Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) (Eclipse Funding Trust) (Liquidity Facility; U.S. Bank NA and LOC; U.S. Bank NA) 0.14 8/7/12 23,020,000 a,b,c,d 23,020,000 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) (LOC; JPMorgan Chase Bank) 0.27 2/5/13 60,000,000 c 60,000,000 Wyoming—1.3% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.15 8/7/12 30,000,000 a 30,000,000 U.S. Related—.6% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11765) (Liquidity Facility; Citibank NA) 0.18 8/7/12 14,815,000 a,b,d 14,815,000 Total Investments (cost $2,355,123,086) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at July 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2012, these securities amounted to $258,895,000 or 11.0% of net assets. c At July 31, 2012, the fund had $712,326,000 or 30.2% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from health care. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 98.4 AAA,AA,A e Aaa,Aa,A e AAA,AA,A e 1.6 † Based on total investments. e Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. See Summary of Abbreviations on page 51. See notes to financial statements. The Funds 43 STATEMENT OF INVESTMENTS July 31, 2012 (Unaudited) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—99.9% ABAG Finance Authority for Nonprofit Corporations, Revenue (Santa Cruz Montessori School) (LOC; Comerica Bank) 0.21 8/7/12 765,000 a,b 765,000 ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; U.S. Bank NA) 0.15 8/7/12 14,920,000 a 14,920,000 Alameda County Industrial Development Authority, Recovery Zone Facility Revenue (Dale Hardware, Inc. Project) (LOC; Comerica Bank) 0.18 8/7/12 2,670,000 a 2,670,000 Alameda County Industrial Development Authority, Revenue (Santini Foods, Inc. Project) (LOC; Comerica Bank) 0.18 8/7/12 2,900,000 a 2,900,000 Antelope Valley Community College District, GO Notes, TRAN 2.00 11/30/12 2,300,000 b 2,312,700 Banning Unified School District, GO Notes, TRAN 2.00 10/1/12 2,500,000 b 2,506,821 California, GO Notes (LOC; JPMorgan Chase Bank) 0.13 8/1/12 2,000,000 a 2,000,000 California Enterprise Development Authority, IDR (JBR, Inc. Project) (LOC; U.S. Bank NA) 0.16 8/7/12 4,000,000 a 4,000,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.20 8/7/12 10,000,000 a 10,000,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.16 8/7/12 13,400,000 a 13,400,000 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West Loan Program) (LOC; Citibank NA) 0.19 8/7/12 6,600,000 a 6,600,000 California Infrastructure and Economic Development Bank, Revenue (Orange County Performing Arts Center) (LOC; Bank of America) 0.22 8/7/12 15,975,000 a 15,975,000 California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; JPMorgan Chase Bank) 0.19 8/1/12 2,810,000 a 2,810,000 California Infrastructure and Economic Development Bank, Revenue (SRI International) (LOC; Wells Fargo Bank) 0.16 8/7/12 2,665,000 a 2,665,000 California Infrastructure and Economic Development Bank, Revenue (The Westmark School Project) (LOC; U.S. Bank NA) 0.19 8/7/12 6,570,000 a,b 6,570,000 California Municipal Finance Authority, Revenue (Notre Dame High School, San Jose) (LOC; Comerica Bank) 0.21 8/7/12 1,000,000 a,b 1,000,000 California Municipal Finance Authority, Revenue (Trinity School) (LOC; Comerica Bank) 0.21 8/7/12 680,000 a,b 680,000 California Pollution Control Financing Authority, SWDR (Athens Services Project) (LOC; Wells Fargo Bank) 0.16 8/7/12 22,365,000 a 22,365,000 California Pollution Control Financing Authority, SWDR (Big Bear Disposal, Inc. Project) (LOC; Union Bank NA) 0.19 8/7/12 2,425,000 a 2,425,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Comerica Bank) 0.19 8/7/12 1,770,000 a 1,770,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Union Bank NA) 0.19 8/7/12 8,130,000 a 8,130,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.19 8/7/12 2,840,000 a 2,840,000 California Pollution Control Financing Authority, SWDR (South Bay Recycling Project) (LOC; Union Bank NA) 0.19 8/7/12 2,650,000 a 2,650,000 California Pollution Control Financing Authority, SWDR, Refunding (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank NA) 0.19 8/7/12 9,065,000 a 9,065,000 44 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California Pollution Control Financing Authority, SWDR, Refunding (MarBorg Industries Project) (LOC; Union Bank NA) 0.19 8/7/12 3,035,000 a 3,035,000 California School Cash Reserve Program Authority, Revenue 2.00 12/31/12 16,500,000 b 16,602,659 California School Cash Reserve Program Authority, Revenue 2.00 2/1/13 11,480,000 b 11,559,854 California School Cash Reserve Program Authority, Revenue 2.00 4/26/13 3,500,000 b 3,538,905 California School Cash Reserve Program Authority, Revenue 2.00 4/26/13 17,700,000 b 17,896,748 California School Cash Reserve Program Authority, Revenue 2.00 6/3/13 2,000,000 b 2,024,990 California Statewide Communities Development Authority, Revenue (Metropolitan Area Advisory Committee Project) (LOC; Bank of America) 0.44 8/7/12 1,915,000 a 1,915,000 California Statewide Communities Development Authority, Revenue (The Pegasus School) (LOC; Bank of America) 0.44 8/7/12 1,840,000 a,b 1,840,000 California Statewide Communities Development Authority, Revenue (Tiger Woods Learning Center Foundation) (LOC; Bank of America) 0.55 8/7/12 2,275,000 a,b 2,275,000 California Statewide Communities Development Authority, Revenue (Trinity Children and Family Services Project) (LOC; California State Teachers Retirement System) 0.18 8/7/12 500,000 a 500,000 Deutsche Bank Spears/Lifers Trust (Series DBE-525) (Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.25 8/7/12 5,010,000 a,c,d 5,010,000 Deutsche Bank Spears/Lifers Trust (Series DBE-561) (Azusa Public Financing Authority, Parity Revenue (Water System Capital Improvements Program) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.25 8/7/12 5,130,000 a,c,d 5,130,000 Deutsche Bank Spears/Lifers Trust (Series DBE-575) (Elk Grove Finance Authority, Special Tax Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.25 8/7/12 5,025,000 a,c,d 5,025,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1013) (Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.30 8/7/12 4,200,000 a,c,d 4,200,000 Los Angeles, COP (Notre Dame High School) (LOC; Bank of America) 0.32 8/7/12 5,000,000 a,b 5,000,000 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue, Refunding (Liquidity Facility; Mizuho Corporate Bank) 0.14 8/1/12 2,200,000 a 2,200,000 Los Angeles County Schools Pooled Financing Program, Pooled TRAN Participation Certificates (Certain Los Angeles County Schools and Community College Districts) 2.00 1/31/13 14,600,000 b 14,712,438 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Wells Fargo Bank) 0.20 8/10/12 3,000,000 3,000,000 Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.16 8/1/12 7,500,000 a 7,500,000 Orange County Irvine Coast Assessment District Number 88-1, Limited Obligation Improvement Bonds (LOC; Sumitomo Mitsui Banking Corp.) 0.17 8/7/12 8,600,000 a 8,600,000 The Funds 45 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.16 8/1/12 17,615,000 a 17,615,000 Ravenswood City School District, GO Notes, TRAN 1.00 2/4/13 1,000,000 1,003,290 Redwood City School District, GO Notes, TRAN 2.00 10/1/12 7,500,000 7,520,186 Riverside County Transportation Commission, Sales Tax Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.15 8/7/12 9,200,000 a 9,200,000 Sacramento City Financing Authority, Revenue, Refunding (Master Lease Program Facilities) (P-FLOATS Series PT-4698) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.40 8/7/12 12,995,000 a,c,d 12,995,000 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.26 8/7/12 4,100,000 a 4,100,000 San Diego County COP (Museum of Contemporary Art San Diego) (LOC; Northern Trust Company) 0.15 8/7/12 2,050,000 a 2,050,000 San Diego County and San Diego County School Districts, TRAN, Program Note Participations 2.00 4/30/13 4,700,000 b 4,759,391 San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments) (Citigroup ROCS, Series RR II R-13102CE) (Liquidity Facility; Citibank NA and LOC; Citibank NA) 0.35 8/7/12 30,220,000 a,c,d 30,220,000 San Pablo Redevelopment Agency, Subordinate Tax Allocation Revenue (Tenth Township Redevelopment Project) (LOC; Union Bank NA) 0.16 8/1/12 20,165,000 a 20,165,000 Western Placer Unified School District, GO Notes, TRAN 2.00 10/4/12 1,000,000 b 1,002,379 Total Investments (cost $373,215,361) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at July 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At July 31, 2012, the fund had $95,046,885 or 25.4% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2012, these securities amounted to $62,580,000 or 16.8% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 92.3 F2 VMIG2, MIG3, P2 SP2, A2 5.9 AAA,AA,A e Aaa,Aa,A e AAA,AA,A e 1.8 † Based on total investments. e Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. See Summary of Abbreviations on page 51. See notes to financial statements. 46 STATEMENT OF INVESTMENTS July 31, 2012 (Unaudited) Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—99.4% New York—97.3% Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Bank of America) 0.33 8/7/12 2,500,000 a 2,500,000 Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Bank of America) 0.33 8/7/12 2,800,000 a 2,800,000 Ausable Valley Central School District, GO Notes, BAN 1.50 4/5/13 1,500,000 1,507,766 Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Trust) 0.20 8/7/12 3,250,000 a 3,250,000 Campbell-Savona Central School District, GO Notes, BAN 1.50 6/21/13 1,000,000 1,007,314 Cayuga County, GO Notes, BAN 1.25 2/8/13 1,000,000 1,003,370 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.20 8/7/12 3,905,000 a 3,905,000 Dutchess County Industrial Development Agency, Revenue (Trinity-Pawling School Corporation Civic Facility) (LOC; PNC Bank NA) 0.17 8/7/12 1,000,000 a 1,000,000 East Farmingdale Volunteer Fire Company Inc., Volunteer Fire Department Revenue (LOC; Citibank NA) 0.59 8/7/12 4,005,000 a 4,005,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Paul Smith’s College Project) (LOC; U.S. Bank NA) 0.19 8/7/12 935,000 a 935,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.26 8/7/12 1,715,000 a 1,715,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.26 8/7/12 265,000 a 265,000 Hamburg Central School District, GO Notes, BAN 1.50 6/14/13 2,900,000 2,921,509 Hamburg Village, GO Notes, BAN 1.00 7/18/13 2,400,000 2,409,165 Hornell City School District, GO Notes, BAN 1.25 6/28/13 1,500,000 1,507,427 Lancaster Industrial Development Agency, Civic Facility Revenue (GreenField Manor, Inc. Project) (LOC; M&T Trust) 0.21 8/7/12 1,900,000 a 1,900,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Association for the Blind and Visually Impaired—Goodwill Industries of Greater Rochester, Inc. Project) (LOC; JPMorgan Chase Bank) 0.17 8/7/12 1,000,000 a 1,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Saint Ann’s Home for the Aged Project) (LOC; HSBC Bank USA) 0.16 8/7/12 3,475,000 a 3,475,000 Nassau County Industrial Development Agency, Civic Facility Improvement Revenue, Refunding (Cold Spring Harbor Laboratory Project) (Liquidity Facility; TD Bank) 0.15 8/1/12 1,300,000 a 1,300,000 The Funds 47 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York City, GO Notes (Liquidity Facility; Bank of Nova Scotia) 0.13 8/7/12 7,000,000 a 7,000,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program—Cobble Hill Health Center, Inc. Project) (LOC; Bank of America) 0.30 8/7/12 2,600,000 a 2,600,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program—Poly Prep Country Day School Project) (LOC; Bank of America) 0.30 8/7/12 3,195,000 a 3,195,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program—Village Center for Care Project) (LOC; Bank of America) 0.25 8/7/12 1,175,000 a 1,175,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; TD Bank) 0.23 8/7/12 4,200,000 a 4,200,000 New York City Industrial Development Agency, Civic Facility Revenue (Children’s Oncology Society of New York, Inc. Project) (LOC; JPMorgan Chase Bank) 0.19 8/7/12 2,600,000 a 2,600,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.20 8/7/12 4,700,000 a 4,700,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.23 8/7/12 3,100,000 a 3,100,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; California Public Employees Retirement System) 0.14 8/1/12 8,065,000 a 8,065,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Corporate Bank Ltd.) 0.14 8/1/12 4,300,000 a 4,300,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.16 8/1/12 1,600,000 a 1,600,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Citigroup ROCS, Series RR-II R-14022) (Liquidity Facility; Citibank NA) 0.15 8/7/12 2,000,000 a,b,c 2,000,000 New York Liberty Development Corporation, Liberty Revenue, Refunding (World Trade Center Project Towers 3-4) (LOC; JPMorgan Chase Bank) 0.20 8/7/12 1,035,000 a 1,035,000 New York Liberty Development Corporation, Recovery Zone Revenue (3 World Trade Center Project) (LOC; JPMorgan Chase Bank) 0.20 8/7/12 585,000 a 585,000 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.18 8/7/12 3,570,000 a 3,570,000 New York State Dormitory Authority, Revenue (Mount Saint Mary College) (LOC; JPMorgan Chase Bank) 0.18 8/7/12 1,500,000 a 1,500,000 48 Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.26 8/7/12 6,100,000 a 6,100,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (Citigroup ROCS, Series RR II R-11713) (Liquidity Facility; Citibank NA) 0.25 8/7/12 1,120,000 a,b,c 1,120,000 Niagara Area Development Corporation, Revenue (Niagara Falls Memorial Medical Center Project) (LOC; HSBC Bank USA) 0.14 8/7/12 1,000,000 a 1,000,000 Niagara Wheatfield Central School District, GO Notes, BAN (Various Improvements) 1.50 3/27/13 1,000,000 1,005,503 Odessa-Montour Central School District, GO Notes, BAN 1.50 6/14/13 1,100,000 1,108,063 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Trust) 0.20 8/7/12 1,000,000 a 1,000,000 Port Authority of New York and New Jersey, Equipment Notes 0.21 8/7/12 2,800,000 a 2,800,000 Saratoga County Industrial Development Agency, Civic Facility Revenue (The Saratoga Hospital Project) (LOC; HSBC Bank PLC) 0.18 8/7/12 1,000,000 a 1,000,000 Suffolk County Industrial Development Agency, Civic Facility Revenue (Hampton Day School Civic Facility) (LOC; JPMorgan Chase Bank) 0.20 8/7/12 1,000,000 a 1,000,000 Suffolk County Water Authority, Revenue, BAN (Liquidity Facility; Bank of Nova Scotia) 0.13 8/7/12 2,000,000 a 2,000,000 Sullivan County, GO Notes, BAN 1.25 3/8/13 1,200,000 1,204,651 Sullivan County, GO Notes, BAN 1.50 3/8/13 1,000,000 1,005,070 Sullivan County, GO Notes, TAN 1.25 3/15/13 1,000,000 1,004,619 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties—Vanderbilt/Larned Project) (LOC; M&T Trust) 0.21 8/7/12 1,400,000 a 1,400,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; California Public Employees Retirement System) 0.14 8/1/12 7,500,000 a 7,500,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; California State Teachers Retirement System) 0.14 8/7/12 9,900,000 a 9,900,000 Triborough Bridge and Tunnel Authority, Subordinate Revenue, Refunding (MTA Bridges and Tunnels) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.42 8/7/12 4,100,000 a 4,100,000 West Genesee Central School District, GO Notes, RAN 1.00 12/28/12 1,500,000 1,502,433 Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; JPMorgan Chase Bank) 0.20 8/7/12 1,850,000 a 1,850,000 The Funds 49 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) U.S. Related—2.1% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (LOC; Barclays Bank PLC) 0.16 8/7/12 2,000,000 a 2,000,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11762) (Liquidity Facility; Citibank NA) 0.18 8/7/12 1,000,000 a,b,c 1,000,000 Total Investments (cost $140,231,890) % Cash and Receivables (Net) .6 % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at July 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2012, these securities amounted to $4,120,000 or 2.9% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 71.2 F-2 VMIG2, MIG3, P2 SP2, A2 12.1 AAA,AA,A d Aaa,Aa,A d AAA,AA,A d 1.1 Not Rated e Not Rated e Not Rated e 15.6 † Based on total investments. d Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. e Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See Summary of Abbreviations on page 51. See notes to financial statements. 50 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option Tax-Exempt Receipts PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Funds 51 STATEMENT OF ASSETS AND LIABILITIES (amounts in thousands, except Net Asset Value Per Share) July 31, 2011 (Unaudited) Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Government Government Treasury & Treasury Cash Cash Prime Cash Agency Cash Prime Cash Management Management Management Management Management Assets ($): Investments at value—Note 1(a,b) † 26,294,419 a 17,316,022 a 4,501,164 18,181,055 a 31,072,261 Cash 9,722 632 106 630 — Interest receivable 12,991 23,256 6,213 33,753 35,230 Receivable for beneficial interest sold 3 28 — — — Prepaid expenses and other assets 221 182 112 171 206 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 5,117 2,653 523 2,276 2,309 Cash overdraft due to Custodian — 405 Payable for shares of Beneficial Interest redeemed 1,485 15 — — 2 Payable for investment securities purchased — 1,899,882 Accrued expenses 173 130 67 110 159 Net Assets ($) Composition of Net Assets ($): Paid-in capital 26,310,370 17,337,297 4,507,048 18,213,204 29,205,169 Accumulated distributions in excess of investment income—net (2 ) — Accumulated net realized gain (loss) on investments 213 25 (43
